DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/06/22 have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “mounting plane”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s interpretation of the Rossi reference with respect to a “person skill in the art” is unfounded. As illustrated below, the examiner disagrees with Applicant’s assertion that Rossi does not show the features:
wherein the washstand has a rear wall, with which the washstand is fittable to a connecting structure defining the assembly plane, and wherein the washstand has a drainage branch, which protrudes from said rear wall and which runs collinearly to said connecting branch, 
wherein, in the installation position, the connecting branch penetrates the assembly plane, and wherein the overflow unit and the siphon unit are arranged, with respect to the assembly plane, opposite the washstand.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37 and 39-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with language “which” such as in lines 10, 11, 15, 17 and 18 of claim 134, in line 2 of claims 36 and 37, in line 5 of claim 39, in lines 2 and 4 of claim 45, and in line 3 of claim 48 that render the claims indefinite since it is not clear as to which structure(s) is/are being referred to by the language “which”.  
The claims are being examined as best understood with respect to the application of prior art below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 34-37 and 39-52 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 1754838 A2 (hereinafter Rossi).
Regarding claims 34-37, 43-46, and 48-50, Rossi discloses a drain arrangement as claimed (see illustration below). 

    PNG
    media_image1.png
    534
    640
    media_image1.png
    Greyscale

Regarding claim 47, the connecting branch has at least one flexible section (the flexible section is defined by 22a being movable with respect to 5a as shown in Figs. 5-6).
Regarding claim 51, the limitation “through a maximal lateral extent of the siphon unit in the horizontal direction, in a projection onto the assembly plane, there runs a reference plane on each of two sides of the siphon unit, these reference planes run at right angles to the assembly plane in the vertical, and wherein the siphon unit and the overflow unit are arranged in the region between the two reference planes” is inherently met by Rossi.
Regarding claim 52, at least one of the diversion sections is of flexible configuration (the flexible configuration of the second diversion section, illustrated above, is defined by 22a being movable with respect to 5a as shown in Figs. 5-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi.
Rossi teaches all of the claimed limitations as illustrated above but remain silent as to the specific of the reference planes have a distance between each other which corresponds to maximally three times the length of the connecting branch; and/or wherein the reference planes have a distance between each other which lies between 7 and 15 centimeters.  The Rossi reference planes do have a distance. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Rossi by causing the reference planes have a distance between each other which corresponds to maximally three times the length of the connecting branch; and/or wherein the reference planes have a distance between each other which lies between 7 and 15 centimeters.  Applicant appears to have placed no criticality on any particular of the reference planes have a distance between each other which corresponds to maximally three times the length of the connecting branch; and/or wherein the reference planes have a distance between each other which lies between 7 and 15 centimeters and it appears that the device of Rossi would work appropriately if made within the claimed range of distance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754